Citation Nr: 0409390	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for arthritis of the 
feet. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The appellant served in the Puerto Rico National Guard and 
Army Reserves with active duty for training from January 18, 
1991 to April 26, 1991, and from April 27, 1995 to August 25, 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in November 2001, which denied service connection for 
bilateral shin splints and arthritis of the feet.

The record indicates that the appellant cancelled a personal 
hearing scheduled to be held in November 2002, before a 
Veterans Law Judge of the Board sitting in Washington, D.C.


FINDINGS OF FACT

1.  The appellant served in the Puerto Rico National Guard 
and Army Reserves with active duty for training from January 
18, 1991 to April 26, 1991, and from April 27, 1995 to August 
25, 1995.  

2.  There is no medical evidence showing that the appellant's 
shin splints or arthritis of the feet are etiologically 
related to active duty for training.


CONCLUSIONS OF LAW

1.  The appellant's shin splints were not incurred in, or 
aggravated by, active duty for training.  38 U.S.C.A. §§ 101, 
1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2003).

2.  The appellant's arthritis of the feet was not incurred 
in, or aggravated by, active duty for training.  Nor can it 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in May 2001, the RO advised the appellant of the VA's duties, 
including the duty to assist; what information and evidence 
are needed to establish entitlement to the claim; what 
information and evidence are still needed; and who to call if 
he has any questions or needs assistance.  The letter also 
explained what he could do to help the VA assist him in 
substantiating his claim, and what the VA would do on its own 
to help substantiate the claim.  Moreover, in the 
Supplemental Statement of the Case (SSOC) dated in August 
2003, the RO set forth VA regulations pertaining to the duty 
to assist.  The Board accordingly finds that VA has fulfilled 
its duty-to-notify obligations consistent with VCAA and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which includes private physicians' records and 
service medical records.  Further, the record reflects that, 
after the issuance of the August 2003 SSOC, neither the 
appellant nor his representative submitted any new evidence 
in support of the claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the appellant has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  The term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2003).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(21)-(24); 38 C.F.R. § 3.6(a)-(d).  

To establish status as "veteran" based on ACDUTRA, a 
claimant must establish that he was disabled resulting from 
an injury incurred in or disease contracted during the line 
of duty during that period.  38 U.S.C.A. § 101; 38 C.F.R. §§ 
3.1, 3.6; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Once a claimant has carried the initial burden of 
establishing "veteran" status or that the person upon whose 
military service the claim is predicated has "veteran" 
status, he is entitled to compensation for a disability 
resulting from personal injury suffered in or a disability 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).   

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  Paulson v. Brown, 7 Vet. App. at 470- 71.  Nor is the 
claimant entitled to the benefit of the legal presumptions 
pertaining to service connection for certain disabilities.  
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Paulson v. 
Brown, 7 Vet. App. at 470.

As for laws and regulations pertaining to service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities when the disability in 
question is manifested to a compensable degree within a year 
after separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  Generally, if a veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis became manifest to a degree of ten percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  
Shin splints are not deemed diseases or disabilities for 
which presumptive service connection is available under VA 
regulations, regardless of veteran status.  

III.  Evidence

The record shows that the appellant served in the Puerto Rico 
National Guard and Army Reserves with active duty for 
training from January 18, 1991 to April 26, 1991, and from 
April 27, 1995 to August 25, 1995.  He had no other service 
relevant for the purposes of determining eligibility 
("veteran" status) for VA compensation for the claimed 
disabilities (e.g., active Federal military service).     

Service medical records dated near the end of June 1995 show 
that the appellant was treated for a complaint of pain in the 
shins that reportedly lasted for 3 days before the visit.  He 
apparently stated that he noticed pain after running.  There 
is no discussion therein as to whether the appellant reported 
a shin injury or some incident in service that triggered shin 
pain.  The examiner noted no edema or discoloration.  The 
examiner determined that the appellant had shin splints, gave 
the appellant a handout/brochure on shin splints, and advised 
him to take medication (Motrin).  The June 1995 treatment 
report is the sole medical evidence in the record pertaining 
to shin splints.         

As for arthritis in the feet, service medical records do not 
indicate any complaints of, or treatment for, arthritic feet.  
In fact, the only evidence in the service medical records 
related to the feet consist of February 1991 treatment notes 
for complaints of an ingrown toenail and blisters on the 
feet, with nothing noted about arthritis.      

Private physicians also treated the appellant for arthritis 
after discharge.  He was diagnosed with arthritis of the feet 
in January 2000, by Dr. M. B. R.  Also, Dr. R. O. M. wrote 
two statements, dated in March 2000 and September 2000, in 
which he stated that he had treated the appellant since July 
1998 for joint pains, and that the appellant likely has 
degenerative changes in the feet.  In addition, Dr. D. R. L. 
wrote in February 2002 stating that the appellant has 
complaints of pain in the legs and arms, and that pain in the 
feet reportedly worsens with exercise.     

The appellant had a bone scan of the feet performed in August 
2000, which indicated that there was an inflammatory process 
of soft tissue of the second right toe.  There was no 
scintigraphic evidence to suggest osteomyelitis or uptake in 
the second right toe.  Also noted was uptake in both feet and 
both first toes, which was deemed to suggest degenerative 
changes in both feet.  See August 2000 report of Dr. E. M. H. 
interpreting the bone scan.  

In addition, the record provides a November 2002 Medical Duty 
Review Board report of the Puerto Rico National Guard 
Headquarters State Area Command.  The report shows that the 
appellant was diagnosed with arthritis of the feet and major 
depression, and determined to be unfit for further service.         
IV. Analysis

The first determination the Board must make in this claim is 
whether the appellant has "veteran" status.  The appellant 
had Reserves service with active duty for training from 
January 18, 1991 to April 26, 1991, and from April 27, 1995 
to August 25, 1995.  Accordingly, the evidence must show that 
the appellant incurred an injury or disease (in this case, 
arthritic feet and/or shin splints) in the line of duty 
during these periods to establish "veteran" status based on 
ACDUTRA.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1, 3.6; 
Paulson v. Brown, 7 Vet. App. at 470.  As such, the Board has 
referred to the claimant as "appellant" (as opposed to 
"veteran") throughout this opinion.  In any event, use of 
the term "veteran" would not relieve the claimant from 
establishing "veteran" status for his current claim; nor 
does the usage of the term imply that that a claimant has in 
fact achieved "veteran" status for the claim.  

With respect to the issue of service connection for shin 
splints, the sole relevant evidence is a treatment report 
dated in June 1995 showing that the appellant reported one 
instance of shin pain lasting 3 days.  He apparently was 
given over-the-counter pain medication and released.  There 
is nothing in the record to suggest that the appellant 
suffered trauma or injury to the lower extremities to cause 
shin pain while on active duty for training.  There also is 
no evidence, e.g., evidence of further medical treatment, 
which would suggest that the appellant continues to have shin 
pain.  The absence of any evidence other than the June 1995 
treatment report would suggest that the appellant does not 
now have a chronic shin splints; rather, the June 1995 event 
appears to have been a single, isolated episode of shin pain.  
Accordingly, the Board is of the opinion that the 
preponderance of the evidence favors a finding that no injury 
or disease was incurred during active duty training so as to 
warrant "veteran" status on the issue of service connection 
for shin splints.   

Second, with respect to the issue of service connection for 
arthritic feet, there is sufficient medical evidence to show 
that the appellant now has degenerative changes in his feet.  
However, there is no evidence that degenerative changes began 
to manifest themselves during active duty for training.  Nor 
is there any post-service evidence stating that arthritis was 
caused by some incident during active duty for training.  
Accordingly, the appellant has not established "veteran" 
status on the issue of service connection for arthritic feet.  
Thus, he is not entitled to be considered for presumptive 
service connection for arthritic feet.  The Board notes that, 
even assuming "veteran" status for the purposes of 
argument, the evidence would not support a finding of 
presumptive service connection as to this issue because the 
earliest relevant medical evidence is dated in 1998 (see Dr. 
R. O. M.'s records regarding complaints of joint pain), 
approximately three years after the conclusion of the 
appellant's last period of active duty for training.  This 
falls well beyond the one-year presumptive period for 
establishing service connection for claimants with 
"veteran" status.
  
In light of all of the foregoing, the Board finds that the 
veteran has not established "veteran" status for the 
purposes of determining whether service connection is 
warranted for bilateral shin splints and arthritic feet.  The 
claim as to both issues is denied.  


ORDER

1.  Service connection for bilateral shin splints is denied.

2.  Service connection for arthritis of the feet is denied. 



                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



